

117 S1204 IS: Bust Up Big Tech Act
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1204IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote competition in digital markets, and for other purposes.1.Short titleThis Act may be cited as the Bust Up Big Tech Act.2.Structural Separation Requirements for Technology Platforms(a)DefinitionsIn this section:(1)Back-end online servicesThe term back-end online services means third-party internet infrastructure services, including domain name resolution services, DDoS and other cyber threat mitigation services, content delivery networks and other load management techniques, and internet backbone networks. (2)CommissionThe term Commission means the Federal Trade Commission.(3)Covered personThe term covered person—(A)means a person that is in the business of offering an online platform to connect third parties to an online marketplace, exchange, or search engine which—(i)in any month during the most recently completed 12-month period—(I)more than 30,000,000 users in the United States accessed, without regard to the means by which the users accessed the service; or(II)more than 300,000,000 users worldwide accessed, without regard to the means by which the users accessed the service; and(ii)during the most recently completed taxable year, had more than $1,500,000,000 in global revenue; and(B)does not include an organization described in section 501(c) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.(4)Online hostingThe term online hosting means a service or set of services that provide processing, storage, or other computational resources that are used to implement any or all functions of any public or private internet-based services administered by third parties. (5)Online platformThe term online platform means any publicly accessible online electronic medium that enables 1 or more users to view, generate, or modify content that can be viewed, shared, or otherwise interacted with by other third-party users of the medium. (b)Prohibitions(1)Online sales platform(A)In generalA covered person may not sell, advertise, or otherwise promote goods and services of the covered person on an online platform owned or operated by the covered company. (B)Targeted prohibition on affiliatesNot later than 1 year after the date of enactment of this Act, any affiliation, common ownership, or control by a covered person of an entity that operates, sells, or advertises goods and services on the online platform of the covered person shall be terminated or otherwise liquidated.(C)Targeted prohibition on acquisitionsA covered person shall not acquire or hold a controlling interest in any entity that would sell, advertise, or otherwise promote goods and services on an online platform owned or operated by the covered person. (2)Online hosting and back-end online services(A)In generalA covered person may not provide online hosting services or back-end online services to any other entity that is not owned by the covered person. (B)Targeted prohibition on affiliatesNot later than 1 year after the date of enactment of this Act, any affiliation, common ownership, or control by a covered person of an entity that provides online hosting or back-end online services to another entity not owned by the covered company shall be terminated or otherwise liquidated.(C)Targeted prohibition on acquisitionsA covered person may not acquire or hold a controlling interest in any entity that provides online hosting or back-end online services not owned by the covered company. (3)ExceptionParagraphs (1) and (2) shall not apply to the operation of an online platform for any person that exclusively sells, advertises, or otherwise promotes the goods and services of the person. (c)Authority of the CommissionThe Commission may—(1)hire sufficient staff (whether on a part-time, full-time, or contract basis) to monitor compliance with subsection (b); and(2)design and supervise annual audits for each covered person to ensure compliance with this Act and the amendments made by this Act.(d)Enforcement by State attorneys general(1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by the engagement of any entity in a practice that violates subsection (b), the State, as parens patriae, may bring a civil action on behalf of the residents of the State in a district court of the United States or a State court of appropriate jurisdiction to—(A)enjoin that practice;(B)enforce compliance with such section;(C)on behalf of residents of the State, obtain damages, statutory damages, restitution, or other compensation, each of which shall be distributed in accordance with State law; or(D)obtain such other relief as the court may consider to be appropriate.(2)RequirementBefore filing an action under paragraph (1), the attorney general of the State involved shall submit to the Commission—(A)written notice of that action; and(B)a copy of the complaint for that action. (e)Private right of action(1)In generalAny person who suffers an injury as a result of an act or practice of a covered person in violation of subsection (b) may bring a civil action against the covered person in any court of competent jurisdiction. (2)ReliefIn a civil action under paragraph (1) in which the plaintiff prevails, the court may award the plaintiff not more than $1,000,000 per each violation per plaintiff. 